Opinion issued November 24, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00364-CV
                           ———————————
                        BRANDY SILMAN, Appellant
                                        V.
                          U.S. BANK, N.A., Appellee



                   On Appeal from the 335th District Court
                          Bastrop County, Texas
                       Trial Court Cause No. 29,587


                         MEMORANDUM OPINION

      Appellant, Brandy Silman, proceeding pro se, appealed from the trial court’s

final summary judgment, signed on February 25, 2015. See TEX. R. APP. P.

26.1(a)(1).1 However, appellant has failed to timely file her appellate brief. See

1
      The Texas Supreme Court transferred this appeal from the Court of Appeals for
TEX. R. APP. P. 38.6(a), 38.8(a)(1). After being notified by the Clerk of this Court

on August 25, 2015, that her appeal was subject to dismissal for failure to timely

file her appellate brief, appellant failed to timely respond. See id. at 38.8(a)(1),

42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). We dismiss any

pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.




      the Third District of Texas to this Court pursuant to its docket equalization
      powers. See TEX. GOV’T CODE ANN. § 73.001 (West Supp. 2014) (“The supreme
      court may order cases transferred from one court of appeals to another at any time
      that, in the opinion of the supreme court, there is good cause for the transfer.”);
      Order Regarding Transfer of Cases From Courts of Appeals, Misc. Docket No.
      15–9054, ¶ II (Tex. Mar. 24, 2015). We are unaware of any conflict between the
      precedent of the Third Court of Appeals and that of this Court on any relevant
      issue. See TEX. R. APP. P. 41.3.
                                           2